Citation Nr: 1604285	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  12-17 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for deviation and trismus, temporomandibular joint (TMJ).

2.  Entitlement to an initial evaluation in excess of 10 percent for left knee strain.

3.  Entitlement to an initial evaluation in excess of 10 percent for right knee strain.

4.  Entitlement to service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to November 1990, March 2003 to October 2003, and August 2007 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In November 2015, the Veteran testified by videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the file.

The Board notes that the Veteran's appeal has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The issues of entitlement to an initial evaluation in excess of 10 percent for left knee strain, an initial evaluation in excess of 10 percent for right knee strain, and service connection for cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

At her November 16, 2015 hearing, and prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of her appeal on the issue of entitlement to an evaluation in excess of 20 percent for deviation and trismus, TMJ.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to an evaluation in excess of 20 percent for deviation and trismus, TMJ, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at her November 2015 hearing, the Veteran withdrew his appeal of the claim for entitlement to an evaluation in excess of 20 percent for deviation and trismus, TMJ.  See Hearing Transcript (November 2015).  Hence, there remain no allegations of errors of fact or law for appellate consideration on these matters.  Accordingly, the Board does not have jurisdiction to review the appeal of this matter and the appeal of this issue is dismissed.


ORDER

The appeal of the claim for entitlement to an evaluation in excess of 20 percent for deviation and trismus, TMJ, is dismissed.

REMAND

The Veteran seeks an evaluation in excess of 10 percent for her right and left knee disabilities, and service connection for cervical spine disability.  As discussed below, remand is required for additional development in these matters.

Evaluation of Knees

The Veteran states that her bilateral knee disability has worsened since her last VA examination in November 2014.  See Hearing Transcript (November 2015); see also VA Form 9 (June 2015).  She testified that her knees buckle and she has difficulty with stairs.

VA's duty to assist includes providing a new VA examination where the evidence suggests that the condition has materially worsened since the last VA examination of record.  See 38 C.F.R. §§ 3.326 , 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Therefore, remand is necessary for reexamination to ascertain the current severity of the Veteran's knee disabilities.

Service Connection for Cervical Spine (Neck) Disability

The Veteran argues that her current cervical spine disability is attributable to injuries sustained in a motor vehicle accident (MVA) in 1985 while stationed in Panama during active service.  She testified that she had neck pain since that MVA.  She continued her period of active service and was released in November 1990; she had additional periods of active duty service in 2003 and 2007 to 2008.

In pertinent part, service treatment records (STRs) corroborate that the Veteran was involved in a MVA in 1985.  The hospital discharge summary associated with this event reflects that the experienced probable loss of consciousness; presented with pain in chest, upper back and neck; and she had been she driving while wearing a seat belt.  A September 1985 x-ray showed normal cervical spine.  The diagnoses were left lung contusion and left pneumothorax.  The hospital course did not involve any specific treatment for cervical spine (neck) condition.  The Veteran had subsequent service with no further neck complaints or findings for abnormal pathology of the cervical spine, and she retired in 2008.  On "Pre-deployment Health Assessment" dated in March 2003 the Veteran described her health as excellent.  Report of examination dated in November 2008 for retention reflects normal clinical evaluation of the spine; the medical history part of that exam included numerous complaints but did not include any neck complaints.  While the Veteran referenced her 1985 MVA associated with problems with past memory loss and jaw disorder, she made no mention of neck problems.

Intervening the Veteran's first and second periods of active service, she underwent VA examination.  Report of VA examination dated in October 1991 shows no neck complaints or findings for abnormal cervical spine pathology-it was noted at that time that that the Veteran worked as a "special agent" for the US Department of Justice.

In 2010, the Veteran submitted a VA claim for disability compensation.  Report of VA examination dated in April 2010 reflects diagnoses for cervical spine strain and cervical spine disc disease.  The examiner opined that the currently diagnosed neck condition was "not related to the neck pain that was noted to be present at the time of the hospitalization post motor vehicle accident in 1985 as there is no evidence in the medical records of any ongoing cervical spine condition in the many years that the veteran continued to serve on active duty."  The examiner noted that the Veteran had had a MVA in July 2009 and called her private doctor's office in New Jersey-who read to him the July 13, 2009 x-ray results, which showed disc space narrowing at C5-C6 and C6-C7.  These records are not associated with the claims file.

VA's duty to assist includes making reasonable efforts to obtain non-Federal medical records.  See 38 C.F.R. § 3.159(c)(2).  VA's duty to assist further includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A § 5103A(d)(1); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  VA is not required to provide a medical examination in all cases; however, "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, ... he must provide an adequate one."  Barr v. Nicholson, 21 Vet.App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet .App. 46, 51-52 (2007).  When an examination is inadequate, the Board must remand the case for further development.  Bowling v. Principi, 15 Vet.App. 1, 12 (2001) (holding that the Board has a duty under 38 C.F.R. § 19.9(a) to remand a case "[i]f further evidence or clarification of the evidence or correction of a procedural defect is essential for proper appellate decision"); see also Green, 1 Vet.App. at 124 (holding that remand is appropriate where the Board relied on an inadequate examination report); 38 C.F.R. § 4.2 (2015).

Here, the private medical records dated in 2009 from the Veteran's private primary care physician in New Jersey have not been requested.  Also, the Board finds that the April 2010 VA medical opinion is inadequate.

The April 2010 VA medical opinion included a rationale that inappropriately relied exclusively on the absence of in-service evidence of documented complaints or findings to support the conclusion, and essentially dismissed the Veteran's reported history of neck symptoms following the MVA in 1985 without any explanation.  The Veteran is competent to report her experiences, injuries, and treatment.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The examiner is not required to accept the Veteran's theory that the 1985 MVA caused her current neck problems and disorder, or that she had neck symptoms following the 1985 MVA if this is incongruous with the record; however, the examiner is required to fully explain why he disagreed with the Veteran's theory of causation, and provide a discussion of the relevant or significant medical history, clinical findings, medical knowledge or literature, etc., that support the negative medical opinion or conclusion(s).  Notably, in the stated rationale, the examiner did not relay what the medical evidence showed, such as the normal x-ray findings for the cervical spine at the time of the 1985 MVA, the many years intervening the alleged in-service injury and the first documented abnormal findings, or other medical history as reported or shown in the record.

Essentially, a medical opinion must support the conclusions reached with an analysis that is adequate for the Board to consider and weigh against other evidence of record.  See Stefl v. Nicholson, 21 Vet.App. 102, 124-25.  "[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).  Therefore, remand for is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all outstanding pertinent treatment records to include those records associated with the Veteran's July 2009 MVA and treatment with a private physician in New Jersey at that time.
 
2.  The Veteran should be scheduled for a VA knee examination to ascertain the severity of his service-connected right and left knee disabilities.  All pertinent evidence must be reviewed by the examiner, and noted in the report of examination.  All symptoms and findings should be reported in detail.

3.  The AOJ should obtain a VA medical opinion on whether any cervical (neck) disability shown during this appeal (i.e. since 2010) is as likely as not (50 percent probability or more) etiologically related to service, to include the 1985 MVA.  All pertinent evidence must be reviewed by the examiner, and noted in the report of examination.  A complete rationale for all opinions is required.  The report should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion.  If an opinion cannot be expressed without resort to speculation, the report should so indicate and include a discussion as to why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

Re-examination of the Veteran is not required unless deemed necessary by the medical professional rendering the opinion in this matter.

4.  After completing the above and any other development as may be indicated the newly developed record, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


